Citation Nr: 0735403	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-08 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right leg disability.

2.  Entitlement to a compensable initial rating for 
hypertension with glomerulopathy.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in pertinent part, granted the 
veteran service connection for a right leg disability and 
hypertension.  In May 2004, he was granted a separate award 
of service connection for glomerulopathy.  In a November 2006 
rating decision, the RO determined that it had erred by 
separating the two disabilities and rated the service-
connected hypertension and glomerulopathy as one disability, 
finding that separate ratings could not be assigned under 38 
C.F.R. § 4.115.

In an October 2007 informal hearing presentation, the 
veteran's representative contended that the veteran is unable 
to work due to service-connected disabilities.  This matter 
is REFERRED to the RO for appropriate action.

The appeal for a higher initial rating for a right leg 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  In November 2006, the 
veteran filed a notice of disagreement with a November 2006 
rating decision which denied service connection for a right 
knee disorder on a different theory of entitlement.  A 
statement of the case (SOC) has not been issued on this 
claim.  The appeal is REMANDED to the RO via the AMC, for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 
238 (1998).  VA will notify the appellant if further action 
is required.


FINDINGS OF FACT

1.   The service-connected hypertension is shown to be 
manifested by a disability picture that more nearly 
approximates that of a requirement for daily medication, 
predominant diastolic readings lower than 110 and his 
predominant systolic readings less than 200.  

2.  There is no clinical evidence that the veteran is on 
dialysis.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for 
hypertension with glomerulopathy are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to a higher initial 
rating for hypertension with glomerulopathy.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must 


be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  In October 2006, prior to final 
adjudication of the claim, he was asked to submit and 
evidence in his possession that pertains to the claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes 


assisting the veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from Daytona Beach, Florida, and all private 
treatment records identified by the veteran.  The veteran was 
afforded VA medical examinations in November 2006 and April 
2005.  Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claim for a Higher Initial Rating for Hypertension with 
Glomerulopathy

The veteran claims that he is entitled to a compensable 
evaluation for his service-connected hypertension.  He points 
out that his blood pressures were measured on one day within 
minute and just after he had taken his medications.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Because this appeal is from the initial rating 
assigned to a disability upon awarding service connection, 
the entire body of evidence is for equal consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, a 10 
percent rating is warranted for diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted if 
the diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. 38 C.F.R. § 4.104, DC 7101 note (1).

The veteran's blood pressure readings have been as follows:  
164/110 (April 2002), 154/92 (April 2002),160/98 (April 
2002), 142/86 (June 2002), 162/98 (October 2002), 130/82 
(December 2002), 138/98 (February 2003), 136/82 (March 2003), 
150/93 (September 2003), 162/106 (December 2003), 142/92 
(December 2003), 138/76 (January 2004), 140/75 (January 
2004), 150/90 (April 2004), 130/90 (April 2004), 130/80 
(April 2004), 149/92 (May 2004), 154/96 (May 2004), 151/94 
(September 2004), 151/94 (September 2004), 155/94 (September 
2004), 155/94 (November 2004), 132/78 (September 2005), 
124/79 (December 2005),
156/96 (January 2006), 161/87 (January 2006), 120/64 
(November 2006), 118/62 (November 2006), 90/60 (November 
2006).  When examined by VA in November 2006, it was reported 
that the veteran was taking several medications to control 
hypertension.  

Straightforward application of the rating criteria for DC 
7101 results in a rating of 10 percent due to daily 
medication.  Higher rating (20 percent or more) is not 
appropriate because the veteran's diastolic blood pressure is 
predominantly lower than 110 and his systolic blood pressure 
is less than 200.  His diastolic pressure was 110 only on one 
occasion in April 2002 and his systolic pressure has never 
been greater than 164.  Also, the disorder does not appear to 
have changed significantly during this initial rating period 
so as to warrant a staged rating.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999).

Under 38 C.F.R. § 4.115, in cases of nephritis, such as 
glomerulopathy, separate evaluations are not to be assigned 
for heart disorders and any form of nephritis on account of 
the close interrelationships of cardiovascular disabilities.  
Exceptions to this include if absence of a kidney is the sole 
renal disability or in the event that chronic renal disease 
has progressed to the point where dialysis is required.  
38 C.F.R. § 4.115.  In this case, there is no clinical 
evidence of dialysis, meaning the veteran is not entitled to 
a separate rating for glomerulopathy.

The preponderance of the evidence is against assignment of an 
initial rating in excess of 10 percent.  The claim for a 
compensable initial rating of 10 percent, but no higher, for 
hypertension with glomerulopathy is granted.




ORDER

Entitlement to a 10 percent rating for hypertension with 
glomerulopathy is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

During an April 2005 VA examination of the right knee and leg 
the veteran stated that, as a result of his right knee and 
leg problems, he was forced to quit his job and now receives 
SSA disability benefits.  Those records have not yet been 
associated with the claims file.

The veteran is entitled to an SOC which addresses his claim 
of entitlement to service connection for a right knee 
disorder, if that has not already been done.  Manlincon, 
12 Vet. App. at 240-41; VAOPGCPREC 16-92.  The issue should 
be returned to the Board after issuance of the SOC only if 
the veteran files a timely substantive appeal.  The veteran 
should be informed that the submission of a substantive 
appeal as to this issue has not been accomplished, and the 
veteran should be specifically advised as to the length of 
time he has to submit a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, such as through the text of 38 
C.F.R. § 3.159 as revised to 
incorporate the VCAA, notice of the 
evidence required to substantiate the 


claim, and notice of the claimant' s 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain, and a 
request that the claimant provide any 
evidence in her or his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date 
for the tinnitus claim specifically.  
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Afford the veteran an opportunity 
to submit or identify any evidence 
pertinent to his claim that he is 
entitled to service connection for a 
right knee disorder or to his claim for 
a higher initial rating for a right leg 
disability, including VA treatment 
records.

3.  The veteran's complete SSA records 
should be associated with the claims 
file.  If these records cannot be 
obtained, a notation to that effect 
should be included in the file.

4.  After the above development is 
complete, issue an SOC as to the claim 
for service connection for a right knee 
disorder, if that has not already been 
done. Manlincon, supra.  If the 
decision issued in the SOC remains 
adverse to the veteran, the veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
if he wishes to appeal the claim to 


the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

5.  After the above development is 
complete, and any other development as 
may be indicated by any response 
received as a consequence of the actions 
taken in the paragraphs above, the right 
leg disability claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

Thereafter, the claim service connection for a right knee 
disorder should be returned to the Board for further 
appellate consideration only if the veteran submits a timely 
substantive appeal and all other procedural due process has 
been completed.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


